Petition for rehearing denied January 2, 1934                        ON PETITION FOR REHEARING                              (28 P.2d 216)
By a petition for rehearing, we are reminded that an acceptance is not required to render effective the resignation of an officer of a corporation.
In the case at bar, the record discloses that after Mr. Brockhagen tendered his resignation he executed the supplemental contract of May 25, 1931, on behalf of the Portland Telegram and on said date, he and Mr. Perry, acting as officers of the Portland Telegram, executed and affixed the seal of that corporation to *Page 393 
the bill of sale and made oath that they were such officers. In the light of these facts, we held that between the corporation and a third party their action, as such officers, was not invalid merely because the record also discloses that prior to the execution of said instruments Mr. Brockhagen had tendered his resignation which had not been accepted.
We do not wish to be understood as holding, in the absence of some provision, either of statute, by-law or of the resignation itself, requiring an acceptance, that, between the officers of a corporation, the acceptance by the corporation of a resignation of one of its officers is necessary in order to render such resignation effective.
Only questions argued and considered on the original hearing are presented by defendants' motion for rehearing. To these again we have given careful consideration with the result that we adhere to our former holding.
The petition for rehearing is denied. *Page 394